Citation Nr: 0323805	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  96-49 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability.  

2.  Entitlement to a compensable rating for multiple sevice-
connected disabilities under the provisions of 
38 C.F.R. § 3.324 (2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972 and from September 1974 to September 1978.  A period of 
active duty for training from August 1989 to July 1990 has 
not been verified.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By this rating, service connection 
was denied for sigmoid colectomy, atrial fibrillation and a 
right leg condition.  In its current status, the case returns 
to the Board following completion of development made 
pursuant to its May 1998 remand.  

In the interim, the RO granted entitlement to service 
connection for a sigmoid colectomy and a right leg disability 
in its February 2003 rating decision.  However, by the same 
rating decision, the RO denied service connection for 
cardiovascular disability and denied entitlement to a 10 
percent evaluation based on multiple noncompensable service-
connected disabilities.  The veteran was notified of the 
contents of the February 2003 rating decision, by means of a 
March 2003 letter.  A supplemental statement of the case was 
issued in the same month.  The veteran's representative in a 
statement submitted in lieu of VA Form 646 indicated 
continued disagreement with the denial of service connection 
for cardiovascular condition and expressed dissatisfaction to 
the denial of a compensable rating for multiple 
noncompensable service-connected disabilities.  These issues 
are also reflected on the national service representative's 
August 2003 informal hearing presentation.  In view of the 
foregoing, the Board construes the remaining issues to be 
limited to those set forth on the title page of this 
decision.  


REMAND

The Board finds that the record requires further development 
before it can proceed with its appellate review.  Although a 
need for verification of service dates was suggested in the 
previous remand such verification has not been accomplished 
for the veteran's service between 1989 and 1990.  In 
particular, the RO was to clarify whether the veteran was on 
active duty, active duty training or inactive duty training.  
No such verification has been obtained.  

Secondly, Board's 1998 remand requested that that the veteran 
be afforded a VA examination in order to obtain a diagnosis 
of the veteran's cardiovascular disability picture and to 
obtain an opinion as to whether or not the veteran's 
disability was related to any period of military service, 
particularly the last period.  The veteran was afforded VA 
examination in January 2003 and was found to have idiopathic 
cardiomyopathy, congestive heart failure and a permanent 
pacemaker in addition to chronic atrial fibrillation.  The 
examiner stated that it is more likely than not that the 
veteran's atrial fibrillation was incurred in 1989 during his 
service.  However, the examiner did not comment on the degree 
of probability that the veteran's other cardiovascular 
conditions were related to injury, disease or event noted 
during his military service.  

In view of the foregoing, the claims are remanded to the RO 
for the following actions:  

1.  The RO should take all appropriate 
steps to clarify service between 1989 and 
1990.  In this regard the Board notes 
that the RO should not only obtain 
verification of the dates of that period, 
but should also obtain verification of 
the type of service performed, whether it 
be active duty, active duty training or 
inactive duty training.  

2.  The RO should make arrangements with 
the San Juan, Puerto Rico VA medical 
facility for the veteran's claims folder 
to be reevaluated by the same physician 
who examined him in January 2003.  If 
that examiner is no longer available, 
another cardiologist should review the 
veteran's claims folder.  This examiner 
should be asked to provide an addendum to 
the January 2003 cardiovascular 
examination report for the purpose of 
providing an opinion regarding the 
etiology of the veteran's heart 
conditions.  The RO should direct the 
examiner's attention to the January 2003 
report in which the examiner indicated 
that the veteran's chronic atrial 
fibrillation had its inception in 1989.  
The examiner is asked also to comment on 
the degree of probability that the 
veteran's other cardiovascular conditions 
were related to injury, disease or event 
noted during his military service.  In 
this regard, the examiner should state 
whether it is at least as likely as not 
that the veteran's idiopathic 
cardiomyopathy, congestive heart were 
related to injury, disease or event noted 
during his military service.   The 
clinical bases for the determination 
should be set forth in detail.  

3.  The RO should review the veteran's 
claims in the light of all additional 
development.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



